Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 1 of 17           PageID #: 158
                                                         Filed in the
                                                UNITED STATES DISTRICT COURT
          ORIGINAL                                    DISTRICT OF HAWAII


KENJIM.PRICE #10523                                  ^ OCT 24 2018
United States Attorney                          at    ^0 clock and  min' M.
                                                      SUE BEITIA, CLERK
District of Hawaii


MICHAEL F. ALBANESE #9421
Assistant U.S. Attorney
Room 6-100,PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone:(808)541-2850
Facsimile:(808)541-2958
michael.albanese@usdoi.gov


Attomeys for Plaintiff
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,
                                                CR.NO.Qipi8.ooi6;
                     Plaintiff,                 INDICTMENT


          vs.                                   [21 U.S.C. §§ 846, 841(a)(1),
                                                841(b)(1)(C)]
ERNEST BADE,                         (01)
YVONNE CAITANO,                      (02)
SHEENA STRONG,                       (03)
MARIE BENEVIDES,                     (04)
and
THERESA SALTUS,                       (05)

                     Defendants.




                                   INDICTMENT
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 2 of 17          PageID #: 159




      The Grand Jury charges:

                            GENERAL ALLEGATIONS


      At all times material to this Indictment, unless otherwise specified:

      1.       The Controlled Substances Act("CSA")govemed the manufacture,

distribution, and dispensing of controlled substances in the United States. With

limited exceptions for medical professionals, the CSA made it unlawful for any

person to knowingly or intentionally manufacture, distribute, or dispense a

controlled substance or conspire to do so.

      2.        The CSA and its implementing regulations set forth which drugs and

other substances are defined by law as "controlled substances," and assigned those

controlled substances to one of five schedules(Schedule I, II, III, IV, or V)

depending on their potential for abuse, likelihood of physical or psychological

dependency, accepted medical use, and accepted safety for use under medical

supervision.

      3.       Under the CSA and its implementing regulations:
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 3 of 17         PageID #: 160




           a.       Hydrocodone was classified as a Schedule II controlled

     substance. 21 C.F.R. § 1308.12(b). Hydrocodone, sometimes prescribed

     under brand names including Norco, Lortab, and Vicodin, was used to treat

     severe pain.

           b.       Oxycodone was classified as a Schedule II controlled

     substance. 21 C.F.R. § 1308.12(b). Oxycodone was available either alone

     as controlled release(OxyContin) and immediate release formulations

     (OxylR, OxyFast), or in combination with other nonnarcotic analgesics such

     as aspirin (Percodan) or acetaminophen (Percocet). Oxycodone was used to

     treat moderate to severe pain.

           c.       Fentanyl was a generic name for a potent synthetic opioid that

     treats chronic severe pain. When legally prescribed, fentanyl was also used

     for anesthesia and came in the form of a transdermal patch or an injection.

     Fentanyl was classified as a Schedule II controlled substance. 21 C.F.R. §

     1308.12(b).

           d.       Morphine was a generic name for a narcotic that treated

     moderate to severe pain. Morphine acts directly on the central nervous

     system to decrease the feeling of pain. Morphine was classified as a

     Schedule II controlled substance. 21 C.F.R. § 1308.12(b). Morphine was

     sold under the brand names of MScontin, Oramorph and Sevredol.
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 4 of 17          PageID #: 161




             e.    Carisoprodol was classified as a Schedule IV controlled

      substance. 21 C.F.R. § 1308.14(c). Carisoprodol, sometimes prescribed

      under brand name Soma, was a muscle relaxant.

             f.    Alprazolam was classified as a Schedule IV controlled

      substance. 21 C.F.R. § 1308.14(c). When legally prescribed, alprazolam

      treated anxiety and panic disorders. Alprazolam was a benzodiazepine, and

      was frequently sold under the brand names Niravam, Xanax, and Xanax SR.

      4.     Medical practitioners, such as physicians and nurse practitioners, were

authorized under the CSA to prescribe, or otherwise distribute, controlled

substances, ifthey were authorized to prescribe controlled substances by the

jurisdiction in which they were licensed to practice medicine and registered with

the Attomey General of the United States. 21 U.S.C. § 822(b); 21 C.F.R. §

1306.03. Upon application by the practitioner, the Drug Enforcement

Administration("DBA")assigned a unique registration number("DEA

Registration Number")to each qualifying medical practitioner, including

physicians and nurse practitioners.

      5.     Chapter 21 ofthe Code of Federal Regulations, Section 1306.04,

govemed the issuance of prescriptions and provided, among other things, that a

prescription for a controlled substance "must be issued for a legitimate medical

purpose by an individual practitioner acting in the usual course of his professional
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 5 of 17             PageID #: 162




practice." Moreover,"[a]n order purporting to be a prescription issued not in the

usual course of professional treatment... is not a prescription within the meaning

and intent of[the CSA]and the person knowingly filling such a purported

prescription, as well as the person issuing it, shall be subject to the penalties

provided for violations ofthe provisions oflaw relating to controlled substances."

      6.       All prescriptions for controlled substances were required:(a) to be

"dated as of, and signed on, the day when issued";(b)to "bear the full name aqd

address ofthe patient, the drug name, strength, dosage form, quantity prescribed,

directions for use; and(c)to bear "the name, address and registration number of

the practitioner." 21 C.F.R. § 1306.05(a). "The refilling of a prescription for a

controlled substance listed in Schedule II is prohibited." 21 C.F.R. § 1306.12(a);

21 U.S.C. § 829(a).

      7.     A prescription monitoring program("PDMP")report contained

prescription data for all Schedule II through V controlled substances dispensed by

pharmacies in the State of Hawaii. Pharmacies were required by law in the State

of Hawaii to report the patient's name, particular controlled substance and dosage

dispensed, quantity dispensed, number of days supplied, prescribing physician's

name, date the prescription was issued, dispensing pharmacy's name, and date

dispensed.
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 6 of 17            PageID #: 163




                                   DEFENDANTS


      8.     Defendant ERNEST BADE("BADE")was licensed by the State of

Hawaii to practice medicine and maintained a DEA Registration Number. BADE

was employed as the sole medical provider at Bade Medical Clinic, located at 260

Osorio Lane, Hilo, Hawaii.

      9.     Defendant YVONNE CAITANO("CAITANO")was a resident ofthe

State of Hawaii, and at all times relevant to this Indictment, the office manager at

the Bade Medical Clinic and personal assistant to BADE. CAITANO was not a

licensed medical care provider.

       10.   Defendant SHEENA STRONG("STRONG")was a resident ofthe

State of Hawaii, and at all times relevant to this Indictment, an office assistant at

the Bade Medical Clinic. STRONG was not a licensed medical care provider.

       11.   Defendant MARIE BENEVIDES("BENEVIDES")was a resident of

the State of Hawaii, and at all times relevant to this Indictment, an office assistant

at the Bade Medical Clinic. BENEVIDES was not a licensed medical care

provider.

       12.   Defendant THERESA SALTUS ("SALTUS") was a resident of the

State of Hawaii, and at all times relevant to this Indictment, employed as an office
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 7 of 17         PageID #: 164




assistant at the Bade Medical Clinic. SALTUS was not a licensed medical care

provider,

                                     COUNT 1
     Conspiracy to Unlawfully Distribute and Dispense Controlled Substances
                                 (21 U.S.C. § 846)

      13.    Paragraphs 1 through 12 ofthis Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

      14.    From a precise date unknown, but by at least May 2015 and

continuing to on or about October 16, 2018, within the District of Hawaii, BADE

and CAITANO,the defendants, knowingly and intentionally combined, conspired,

confederated, and agreed together and with each other, and with others known and

unknown to the Grand Jury, to knowingly and intentionally distribute and dispense

Schedule II and IV controlled substances, namely, hydrocodone (Schedule II),

oxycodone (Schedule II), morphine (Schedule II), fentanyl(Schedule II),

carisoprodal (Schedule IV), and alprazolam (Schedule IV)outside the usual course

of professional practice and not for a legitimate medical purpose, in violation of21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 841(b)(2).

                            Purpose ofthe Consniracv


      15.    It was the purpose and object ofthe conspiracy for BADE and

CAITANO to facilitate the operation ofthe Bade Medical Clinic by prescribing




                                         7
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 8 of 17             PageID #: 165




controlled substances outside the usual course of professional practice and without

a legitimate medical purpose.

                        Manner and Means ofthe Conspiracy


       16.   BADE maintained a Hawaii medical license and a DBA Registration

Number. With these credentials, BADE wrote prescriptions for Schedule II and IV

controlled substances, including hydrocodone, oxycodone, morphine,fentanyl,

carisoprodol, and alprazolam.

       17.   BADE commonly wrote prescriptions for an opioid, such as

hydrocodone and oxycodone,in conjunction with carisoprodol(a muscle relaxant)

or alprazolam(a benzodiazepine). These combinations were in high demand on

the illicit pharmaceutical markets because a muscle relaxant or a benzodiazepine

enhanced the "high" from the opioid. These combinations also carried a

significantly increased risk of accidental overdose, and doctors typically avoided

prescribing such combinations.

       18.   CAITANO worked as BADE's office manager and personal assistant.

CAITANO facilitated the distribution of prescriptions to patients by preparing the

prescriptions for BADE's signature, giving the prescriptions to the patients,

frequently where the patient did not actually see BADE for medical treatment, and,

in some cases, flying to a different island to fill a prescription on behalf of a

patient. CAITANO also assisted BADE in creating fraudulent medical records by,


                                           8
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 9 of 17            PageID #: 166




among other things, administering fake urinalysis tests, where the "urine"

specimens were never tested.

        All in violation of Title 21, United States Code, Section 846.

                              COUNTS 2 THROUGH 41
              Unlawfully Distributing and Dispensing Controlled Substances
                       (21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C))

        19.     Paragraphs 1 through 12 ofthis Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

        20.     Beginning in or about May 2015, an undercover DBA investigator

("UC"), posing as a patient, began to receive prescriptions for Schedule II

controlled substances from BADE. These prescriptions were provided without any

legitimate medical purpose and outside the normal scope of professional practice.

        21.     The UC saw BADE for treatment on only two occasions, on or about

May 27, 2015, and on or about June 20, 2018. On these occasions, BADE

conducted a cursory physical examination of the UC and performed no diagnostic

testing or urinalysis, and obtained no prior medical records. BADE provided

morphine prescriptions to the UC for the following dates:

                   On or about date of                Controlled
 Count                                                                     "Patient"
                      Prescription                   Substance[s]
    2                 May 27, 2015                     Morphine                UC
    3                 June 26,2015                     Morphine                UC
    4                 July 24,2015                     Morphine                UC
    5                 June 20,2018                     Morphine                UC
   6                  July 31,2018                     Morphine                UC
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 10 of 17         PageID #: 167




        22.   From a precise date unknown, but by at least June 2015,BADE hired

CAITANO as an office assistant. At varying points between June 2015 and June

2018, STRONG,BENEVIDES,and SALTUS began working for BADE on a

regular basis as office assistants. STRONG,BENEVIDES,and SALTUS received

no monetary compensation for the work they performed for BADE. CAITANO

received, at most,$1,000.00 per month in cash. All four co-defendants were also

patients ofBADE.

        23.   From a precise date unknown, but by at least January 2017,BADE

began to write prescriptions for controlled substances for many of his patients,

including CAITANO,STRONG,BENEVIDES,and SALTUS,and other

individuals known to the Grand Jury, referred to hereafter as B.B., W.B., and S.A.

These prescriptions were without a legitimate medical purpose and outside the

scope of professional practice.

        24.   On or about the dates specified below, within the District of Hawaii,

BADE did unlawfully distribute and dispense, outside the usual course of

professional practice and without a legitimate medical purpose,the controlled

substances alleged below:

                On or about date of               Controlled
 Count                                                                 "Patient"
                   Prescription                  Substance[s]
   7             February 9, 2017                 Oxycodone            CAITANO
   8             February 9, 2017                Hydrocodone           CAITANO
   9            September 20,2017                  Morphine               W.B.
   10           September 20, 2017                Oxycodone               W.B.

                                         10
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 11 of 17          PageID #: 168




   11             October 7, 2017                 Hydrocodone         BENEVIDES
   12             October 7, 2017                  Oxycodone          BENEVIDES
   13             October 7, 2017                 Hydrocodone           CAITANO
   14             October 7, 2017                  Oxycodone            CAITANO
   15             October 7,2017                   Oxycodone            STRONG
   16             October 7, 2017                  Oxycodone             SALTUS
   17             October 7, 2017                   Fentanyl               B.B.
   18             October 7, 2017                  Oxycodone               B.B.
   19             October 7, 2017                  Oxycodone               S.A.
  20               March 6,2018                   Hydrocodone         BENEVIDES
  21               March 6,2018                    Oxycodone          BENEVIDES
  22               March 6,2018                   Hydrocodone           CAITANO
  23               March 6,2018                    Oxycodone            CAITANO
  24               March 6,2018                    Oxycodone            STRONG
  25               March 6,2018                    Oxycodone             SALTUS
  26               March 6,2018                     Fentanyl               B.B.
  27               March 6,2018                    Oxycodone               B.B.
  28               March 6,2018                    Oxycodone               S.A.
  29               March 6,2018                     Morphine               W.B.
  30               March 6,2018                    Oxycodone               W.B.
  31                July 7, 2018                  Hydrocodone         BENEVIDES
  32                July 7, 2018                   Oxycodone          BENEVIDES
  33                July 7, 2018                  Hydrocodone           CAITANO
  34                July 7, 2018                   Oxycodone            CAITANO
   35               July 7, 2018                   Oxycodone            STRONG
   36               July 7, 2018                   Oxycodone             SALTUS
   37               July 7, 2018                    Fentanyl               B.B.
   38               July 7, 2018                   Oxycodone               B.B.
   39               July 7, 2018                   Oxycodone               S.A.
  40                July 7, 2018                    Morphine               W.B.
  41                July 7, 2018                   Oxycodone               W.B.


        All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).




                                          11
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 12 of 17         PageID #: 169




                                    COUNT 42
                  Conspiracy to Distribute and Possess with Intent
                        to Distribute a Controlled Substance
                                 (21 U.S.C. § 846)

       25.    Paragraphs 1 through 12 ofthis Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

       26.    From a precise date unknown, but by May 2015 through on or about

October 16, 2018, within the District of Hawaii, CAITANO and STRONG,the

defendants, knowingly and intentionally combined, conspired, confederated, and

agreed together and with each other, and with others known and unknown to the

Grand Jury, to distribute and possess with intent to distribute Schedule II and IV

controlled substances, obtained from Pharmacy A and Pharmacy B,namely,

hydrocodone(Schedule II), oxycodone (Schedule II), morphine (Schedule II),

fentanyl(Schedule II), carisoprodal(Schedule IV), and alprazolam (Schedule IV),

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 841(b)(2).

                             Purpose ofthe Conspiracy


       27.    It was the purpose and object of the conspiracy for CAITANO and

STRONG to obtain prescriptions from BADE for large amounts of controlled

substances and further distribute these controlled substances to other individuals

for profit.




                                         12
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 13 of 17         PageID #: 170




                       Means and Manner ofthe Conspiracy

      28.    From a date unknown, but by at least 2014, CAITANO and STRONG

became patients ofBADE, CAITANO and STRONG received monthly

prescriptions for high quantities of Schedule II controlled substances(such as

hydrocodone and oxycodone), frequently in combination with high quantities of

Schedule IV controlled substances(such as carisoprodol or alprazolam). In

addition, as office assistants, CAITANO and STRONG had access to prescriptions

signed by BADE for other patients.

      29.    CAITANO and STRONG filled prescriptions obtained from BADE

and thereby obtained a supply of controlled substances.

      30.    CAITANO and STRONG distributed the controlled substances to

other individuals.


      All in violation of Title 21, United States Code, Section 846.

                                     COUNT 43
    Conspiracy to Acquire and Obtain Possession of a Controlled Substance by
          Misrepresentation, Fraud, Forgery, Deception, and Subterfuge
                               (21 U.S.C. § 846)

      31.    Paragraphs 1 through 12 of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

      32.    From a precise date unknown, but by January 2017 through on or

about October 16,2018, within the District of Hawaii, CAITANO,STRONG,

BENEVIDES,and SALTUS,the defendants, knowingly and intentionally

                                         13
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 14 of 17         PageID #: 171




combined, conspired, confederated, and agreed together and with each other, and

with others known and unknown to the Grand Jury, to acquire and obtain

possession of Schedule II and IV controlled substances, namely, hydrocodone

(Schedule II), oxycodone (Schedule II), morphine (Schedule II), fentanyl

(Schedule II), carisoprodal(Schedule IV), and alprazolam(Schedule IV), by

misrepresentation, fraud, forgery, deception, and subterfuge, in violation of21

U.S.C. § 843.

                             Purpose ofthe Conspiracy


      33.    It was the purpose and object ofthe conspiracy for CAITANO,

STRONG,BENEVIDES,and SALTUS to fill prescriptions written by BADE for

Schedule II and IV controlled substances.

                       Manner and Means ofthe Conspiracy

      34.    From a precise date unknown, but by at least January 2017, many

pharmacies located in Hilo, Hawaii refused to fill certain prescriptions(namely.

Schedule II controlled substances) written by BADE,out of concem that he wrote

prescriptions outside the usual course of professional practice.

      35.    CAITANO,STRONG,BENEVIDES,and SALTUS agreed that one

or more ofthem would fly to Maui once each month in order to fill prescriptions

written by BADE. The person(s)flying visited two different pharmacies.

Pharmacy A and Pharmacy B, whose identities are known to the Grand Jury, to fill


                                         14
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 15 of 17         PageID #: 172




multiple prescriptions written by BADE,including those written for CAITANO,

STRONG,BENEVIDES,SALTUS,W.B., B.B., S.A., as well as other individuals

known to the Grand Jury. The person(s) who flew to Maui would then retum to

Hilo on the same day with the Schedule II and IV controlled substances.

      36.   In several cases, CAITANO,STRONG,BENEVIDES or SALTUS

filled prescriptions for the same person at Pharmacy A and Pharmacy B on the

same day.

      37.    Many of the prescriptions presented to pharmacists by CAITANO,

STRONG,BENEVIDES,and SALTUS had a fraudulent Maui address.

      38.    When picking up prescriptions for W.B. and B.B., CAITANO,

STRONG,BENEVIDES,and SALTUS falsely stated that they were relatives of

W.B.andB.B.


      All in violation of Title 21, United States Code, Section 846.

                        FORFEITURE ALLEGATIONS


      1.     The allegations set forth in Counts 1-43 ofthis Indictment are hereby

re-alleged and incorporated by reference for the purpose of noticing forfeiture

pursuant to Title 21, United States Code, Section 853.

      2.     The United States hereby gives notice that, pursuant to Title 21,

United States Code, Section 853, upon conviction of an offense in violation of

Title 21, United States Code, Sections 841(a)(1) and/or 846, Defendants BADE,


                                         15
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 16 of 17           PageID #: 173




CAITANO,STRONG,BENEVIDES,and SALTUS shall forfeit to the United

States of America any and all property constituting, or derived from, any proceeds

obtained, directly or indirectly, as the result ofsuch offenses and any and all

property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, the offense.

      3.     If any ofthe property described in paragraph 2 above, as a result of

any act or omission of the Defendants,

             a.    cannot be located upon the exercise of due diligence;

             b.    has been transferred or sold to, or deposited with, a third party;

             c.    has been placed beyond the jurisdiction ofthe court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which cannot be

divided without difficulty.




                                         16
Case 1:18-cr-00167-HG Document 48 Filed 10/24/18 Page 17 of 17          PageID #: 174




the United States of America shall be entitled to forfeiture of substitute property up

to the value of the property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p).

      DATED: October          ,2018, at Honolulu, Hawaii.


                                              A TRUE BILL


                                              /s/ Foreperson

                                              FOREPERSON,GRAND JURY




KENJI M.PRICE
United States Attorney
District of Hawaii




MICHAEL F. ALBANESE
Assistant U.S. Attomey




United States v. Emest BADE,et al.
Indictment

                c 'R18 - 00167 HG




                                         17
